--------------------------------------------------------------------------------

EXHIBIT 10.2
 
GRAPHIC [img001.jpg]
4 Tri Harbor Court
Port Washington, NY 11050
Tel: (516) 627 6000
Fax: (516) 627 6093
 
www.aceto.com
Albert L. Eilender   Chairman & Chief Executive Officer

 
 
January 10, 2012
 
By Hand Delivery
Mr. Frank DeBenedittis
c/o Aceto Corporation
4 Tri Harbor Court
Port Washington, NY 11050
 
Dear Mr. DeBenedittis:

 
Pursuant to Section 1 of the employment agreement between you and Aceto
Corporation (“Aceto”), dated as of March 24, 2009 (the “Employment Agreement”),
this letter shall serve as notice under the Employment Agreement that the
Employment Period (as defined in the Employment Agreement) will not be
extended.  This notice is effective as of the date hereof and, unless terminated
sooner, the Employment Period will expire at midnight on March 23, 2012.


The Employment Agreement will continue to govern your employment with Aceto
until the end of the Employment Period. You are not entitled to any payments or
benefits under the Employment Agreement solely as a result of Aceto’s delivery
of this notice.  Nothing in the foregoing paragraph shall be construed as
affecting (i) any other right you or Aceto may have under any other provision of
the Employment Agreement, including, without limitation, your or Aceto’s ability
to terminate the Employment Agreement and your employment thereunder, or (ii)
your obligations under Section 6 (“Confidential Information”) and Section 7
(“Non-Compete; Non-Solicitation”) of the Employment Agreement, which will
survive the expiration of the Employment Period and remain in full force and
effect.


Enclosed is a copy of the Aceto Corporation Severance Policy (the “Severance
Policy”).  The Severance Policy will succeed the Employment Agreement and, if
then in effect, will generally apply in the event of your termination of
employment with Aceto following the expiration of the Employment Agreement.

 
ACETO CORPORATION
 
 
/s/ Albert L. Eilender
By: Albert L. Eilender
Title: Chairman & CEO
 
Enclosures


